                                  Case 3:20-cv-00918-JLS-RBB Document 89 Filed 05/15/20 PageID.536 Page 1 of 1




                                   1                                UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    TODD CHRISTOPHER WHITE,                              CASE NO. 19-cv-02743-YGR
                                   5                  Plaintiff,
                                                                                             ORDER GRANTING MOTION TO TRANSFER
                                   6            vs.                                          VENUE
                                   7    PORTFOLIO RECOVERY ASSOCIATES LLC,                   Re: Dkt. No. 84
                                   8                  Defendant.

                                   9          On April 6, 2020, defendant Portfolio Recovery Associates LLC filed a motion to transfer

                                  10   venue to the United States District Court for the Southern District of California. In it, defendant

                                  11   argues that transfer is appropriate because the allegations in pro se plaintiff Todd White’s

                                  12   complaint took place in San Diego, California, where plaintiff maintains his permanent residence.
Northern District of California
 United States District Court




                                  13          Plaintiff failed to timely file an opposition to the motion. On April 22, 2020, defendant

                                  14   filed a reply stating that plaintiff had emailed defense counsel on April 7, 2020 to indicate that

                                  15   plaintiff did not oppose transfer. Specifically, plaintiff’s email, which is attached to the reply,

                                  16   states that plaintiff “has no objections to transferring venue to the district court in San Diego” but
                                       “at present [plaintiff] is without a working computer to alert the court of his non-opposition.” To
                                  17
                                       date, plaintiff has not personally filed any response to the motion.
                                  18
                                              For the convenience of parties and witnesses, and in the interest of justice, a district court
                                  19
                                       may transfer any civil action to any other district or division where it might have been brought. 28
                                  20
                                       U.S.C. § 1404(a). Here, in light of the arguments raised in the motion and plaintiff’s non-
                                  21
                                       opposition, the Court GRANTS defendant’s motion to transfer venue to the United States District
                                  22
                                       Court for the Southern District of California. The Clerk is directed to transfer the file.
                                  23
                                              This Order terminates Docket Number 84.
                                  24
                                              IT IS SO ORDERED.
                                  25

                                  26
                                       Dated: May 15, 2020
                                  27
                                                                                                 YVONNE GONZALEZ ROGERS
                                  28                                                        UNITED STATES DISTRICT COURT JUDGE
